FILED
                                 NOT FOR PUBLICATION
                                                                                          MAR 20 2018
                          UNITED STATES COURT OF APPEALS                              MOLLY C. DWYER, CLERK
                                                                                        U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT

SHARIF RANGREJ,                                        No.     16-35151

                     Plaintiff-Appellant,              D.C. No.
                                                       1:14-cv-00287-EJL-CWD
  v.

NANCY A. BERRYHILL, Acting                             MEMORANDUM*
Commissioner Social Security,

                     Defendant-Appellee.

                         Appeal from the United States District Court
                                   for the District of Idaho
                          Edward J. Lodge, District Judge, Presiding

                                 Submitted March 19, 2018 **

Before:           FARRIS, CANBY, and LEAVY, Circuit Judges

            Sharif Rangrej appeals pro se the district court’s decision affirming the

Commissioner of Social Security’s denial of Rangrej’s application for

supplemental security income under Title XVI of the Social Security Act. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Brown-Hunter v. Colvin,


   *
       This disposition is not appropriate for publication and is not precedent except as provided
by Ninth Circuit Rule 36-3.

      The panel unanimously concludes this case is suitable for decision without oral
       **
argument. See Fed. R. App. P. 34(a)(2).
806 F.3d 487, 492 (9th Cir. 2015), and we affirm.

      The Administrative Law Judge (ALJ) properly determined that Rangrej’s

degenerative disc disease and speech impediment were severe impairments at step

two because they caused more than a minimal effect on his ability to work, and the

ALJ properly continued to subsequent steps in the evaluation process. See Webb v.

Barnhart, 433 F.3d 683, 686-87 (9th Cir. 2005). The ALJ considered Rangrej’s

chronic low back pain resulting from his degenerative disc disease in subsequent

steps of the evaluation, and did not err by failing to conclude that chronic low back

pain was a severe impairment at step two. See Ukolov v. Barnhart, 420 F.3d 1002,

1004-05 (9th Cir. 2005) (explaining that symptoms alone cannot support a finding

of an impairment).

      Substantial evidence supports the ALJ’s conclusion that the objective

medical evidence showing only mild degenerative disc disease supported a

conclusion of no more than moderate functional limitations. See Molina v. Astrue,

674 F.3d 1104, 1111 (9th Cir. 2012) (explaining that this Court must defer to the

ALJ’s reasonable interpretation of the evidence). The ALJ properly considered all

medical records during the relevant period that were significant and probative of

Rangrej’s functional limitations. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir.

2012) (explaining that the ALJ is not required to discuss evidence that is neither

significant nor probative).


                                         -2-
      The ALJ properly rejected Dr. Baldridge’s March 2011 opinion because it

predated the relevant period and relied on Rangrej’s self-reports. See Ghanim v.

Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (ALJ may properly reject a treating

physician opinion that is based to a large extent on a claimant’s self-reports);

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008)

(explaining that medical opinions predating the current period are of limited

relevance). The ALJ properly gave limited weight to Mr. Billing’s opinion

regarding limitations in standing and walking based on inconsistencies with the

medical record and its reliance on Rangrej’s self-reports. See Ghanim, 763 F.3d at

1161-62. The ALJ properly gave substantial weight to Dr. Baldridge’s July 2012

opinion, Dr. Crites’s opinion, and Dr. Vestal’s opinion because they were

consistent with the medical evidence.

      The ALJ provided several clear and convincing reasons to conclude that

Rangrej’s testimony was not credible. First, Rangrej’s testimony regarding the

severity of his functional limitations was inconsistent with objective medical

evidence showing only minimal degenerative changes in his lumbar spine. See

Molina, 674 F.3d at 1113 (including inconsistency with objective medical evidence

in reasons that the ALJ may properly rely upon to discredit claimant testimony).

Second, Rangrej’s testimony regarding the intensity of his pain was inconsistent

with objective medical records showing no acute distress despite complaints of


                                         -3-
severe pain. See Molina, 674 F.3d at 1113. Third, the medical evidence showed

that Rangrej was not receptive to recommended physical therapy and pain

management therapy, and Rangrej declined to meet with pain management

specialists. See Molina, 674 F.3d at 1113-14 (explaining that the ALJ reasonably

concluded that the claimant’s explanation for failure to comply with prescribed

treatment was not believable based on substantial evidence in the record).

      The ALJ properly included all limitations supported by and consistent with

substantial evidence in the residual functional capacity assessment and in the

hypothetical to the VE. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174-76

(9th Cir. 2008).

      Rangrej’s additional contentions are not supported by the record.

      AFFIRMED.




                                        -4-